Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-5 and 7-27 are allowed.
The prior art of record does not teach use of a localizer comprising a coil configured to generate an electromagnetic field (claim 1); wherein the localizer is operable to at least one of generate a field or inject a current into the subject (claim 13).
The prior art of record also does not teach a localizer comprising use of axis electrode or electrode pairs (as recited in claims 11, 15, 25, 27); operating the localizer to at least one of generate a field or inject a current into the subject (as recited in claims 18); wherein the electrode portion is initially operated as the tracking device associated with the implantable cochlear stimulator electrode assembly; and after implantation and operation of the electrode portion as the tracking device, configuring the electrode portion of the implantable cochlear stimulator electrode assembly to be operated to transmit the stimulation signal to the cochlea of the subject  (as recited in claim 19).
For these reasons the claims are believed to be allowable over the art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792